FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April , 2013 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A ENDESA CHILE ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED MARCH 31, 2013 Highlights for the Period Summary Ø Earnings attributable to Endesa Chile’s shareholders amounted to Ch$ 63,334 million, decreasing by 4.4% when compared to the first quarter of 2012, primarily due to Ch$ 14,950 million of higher income tax mainly in Chile and Colombia. Ø Operating revenues decreased by 9.6% as of March 2013, reaching Ch$ 489,433 million as a result of lower average energy sales price, mainly related to less contracts indexed to marginal cost in Chile, which also decreased compared to March 2012, and lower physical sales mainly in Argentina and Peru. Ø Procurement and services costs primarily decreased by 20.6% to reach Ch$ 244,770 million, mainly owing to lower energy purchase costs in Chile due to higher thermal generation related to the commissioning of Bocamina II power plant, lower fuel costs in all the countries, and lower transportation costs especially in Chile. Ø Consequently, EBITDA increased by 7.4% and totaled Ch$ 195,975 million as of March 2013. Ø Consolidated energy generation decreased by 2.0% to reach 12,738 GWh, primarily due to lower generation in Argentina and Peru, which was partly offset by a 2.9% growth in generation in Chile due to the commissioning of Bocamina II plant. Ø Net financial expense reached Ch$ 35,141 million, decreasing by 15.9% when compared to the first quarter of 2012, mostly explained by lower financial expenses in Peru. Ø Share of Profits of Associates decreased by 6.5% to Ch$ 29,102 million, mainly due to a lower result in Endesa Brasil. Performance by country Ø In Chile, EBITDA increased by 10.1%, equivalent to a change of Ch$ 5,270 million, mainly explained by lower energy purchases of Ch$ 38,941 million mainly due to higher thermal generation due to the Bocamina II power plant commissioning (+683 GWh), lower fuel costs of Ch$ 14,346 million due to higher coal generation and lower LNG price, coupled with lower transportation costs of Ch$ 14,059 million. Ø In Colombia, EBITDA grew by 7.7%, equivalent to an increase of Ch$ 6,686 million, mainly due to higher revenues of Ch$ 18,086 million due to a 10.6% increase in the average energy sales price in pesos due to a higher energy spot price and a 2.6% rise in physical sales. Ø In Peru, EBITDA slightly increased by 0.9%, equivalent to a deviation of Ch$ 318 million as a result of lower fuel costs of Ch$ 3,739 million due to lower thermal generation in the first quarter of 2013 due to the reduced availability of Santa Rosa thermal units, coupled with lower other fixed operational expenses of Ch$ 1,167 million and lower energy purchases costs of Ch$ 426 million. Ø In Argentina, EBITDA declined by 1.3%, equivalent to a variation of Ch$ 79 million, mainly due to lower revenues in El Chocón of Ch$ 3,078 million as a result of a lower hydro generation as a result of the lower levels of the reservoirs, coupled with lower revenues in Endesa Costanera of Ch$ 614 million due to lower thermal generation as a consequence of scheduled maintenances. 2 FINANCIAL SUMMARY Ø Consolidated debt amounted to US$ 4,020 million as of March 31, 2013, 5.8% higher than the same period in 2012. Ø Average interest rate decreased from 9.2% to 7.7%, mainly due to lower level of inflation growth. Ø The financial expenses coverage ratio increased from 3.92 to 5.15 times. Ø Liquidity, a key factor for our financial management, continues to show a solid position on a consolidated basis, as shown below: · Committed credit lines: US$ 512 million available in the local and international markets. · Uncommitted credit lines: US$ 488 million available in the capital markets in which we operate. · Cash and cash equivalents: US$394 million. Ø Coverage and protection : Endesa Chile, both at the parent and subsidiary levels, seeks to maintain a balance in its debt structure to reduce the impact of volatile interest rates on financial results and also maintain a balance between dollar-indexed flows and assets and liabilities in that currency. For this reason, the Company uses hedging instruments to protect the cash flows from risk arising from fluctuations in exchange and interest rates. The following is a detail of the derivative instruments used as of March 31, 2013: · Interest-rate swaps from variable to fixed rates for US$ 260 million. · Cross-currency swaps for US$ 404 million (UF/US$ partial coverage for Chilean bonds) and forwards for US$ 295 million, in order to reduce exchange rate risk. These instruments are constantly evaluated and adjusted according to relevant macroeconomic variables, in order to obtain more efficient protection levels. 3 Market Summary Ø During the period from April 2012 to March 2013, the Chilean Stock Exchange’s index for the most important 40 shares, “IPSA”, showed a decrease of -5.1%. South American markets where the company operates recorded mixed performance: BOVESPA (Brazil): -12.6%; Merval (Argentina): 26.0%; COLCAP (Colombia): 1.8%, and ISBVL (Peru) : -8.0%. In Europe, the main Stock Exchanges showed a mixed performance over the last 12 months: IBEX: -1.1%, UKX: 11.2% and FTSE 250: 20.7%. On the other hand, the U.S. market performed positively in line with its economic recovery: S&P 500: 11.4% and Dow Jones Industrial: 10.3% (all yields measured in local currency). Ø The share price of Endesa Chile in the local market showed a decrease of -5.3% over the past 12 months, in line with the local market performance, reflecting partly the uncertain economic scenario in the world, especially in the European zone, and the drought that has affected Chile during the last three years. The closing price was Ch$ 833.26 as of March 31, 2013. Ø On the other hand, Endesa Chile’s ADS value decreased by -1.7% to reach a price of US$ 53.1, while its share price in Madrid rose by 0.5% reaching € 1.35 as of March 31, 2013. Ø During the last twelve months, Endesa Chile continued to be among the most actively traded companies in the local stock market (Santiago Stock Exchange and Chilean Electronic Exchange), with a daily average trading volume of US$ 9.1 million. 4 Risk Rating Classification Information Ø Endesa Chile’s current ratings are supported by our well diversified portfolio asset, strong credit metrics, adequate debt structure and solid liquidity. Endesa Chile’s geographic diversification in South America provides us a natural hedge against different regulations and weather conditions. Our operating subsidiaries have leading market positions in the countries where we operate. Ø Moody's affirmed the “Baa2 with stable outlook” senior unsecured rating of Endesa Chile with stable Outlook on June 18, 2012. Ø Similarly, on October 19, 2012, Standard & Poor's confirmed the international credit risk rating for Endesa Chile of "BBB+" with stable Outlook. This took place on the occasion of the reviews of both Enel SpA and Endesa Spain, in which both credit risk ratings were affirmed with a downgrade in both Outlook from stable to negative, due to the downgrade applied to Spain. Ø On December 19, 2012, Fitch Ratings affirmed both ratings in local and foreign currency of Endesa Chile of "BBB+", as well as its long-term rating on the national scale at 'AA (cl)' with stable Outlook. Ø Finally, on January 15, 2013, Feller Rate ratified the “AA” local rating of Endesa Chile’s bonds, shares and commercial papers program, also confirming the stable outlook. Ø The current international risk ratings are: Endesa Chile S&P Moody’s Fitch Corporate BBB+ / Stable Baa2 / Stable BBB+ / Stable Ø The domestic ratings (for securities issued in Chile) are: Endesa Chile Feller Rate Fitch Shares 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable 5 Table of Contents TABLE OF CONTENTS 6 GENERAL INFORMATION 7 SIMPLIFIED ORGANIZATIONAL STRUCTURE 7 CONSOLIDATED INCOME STATEMENT ANALYSIS 8 NET INCOME 8 OPERATING INCOME 8 NET FINANCIAL RESULT 9 OTHER RESULTS AND TAXES 9 CONSOLIDATED BALANCE SHEET ANALYSIS 10 ASSETS 10 LIABILITIES AND SHAREHOLDER’S EQUITY 11 DEBT MATURITY WITH THIRD PARTIES 12 EVOLUTION OF KEY FINANCIAL RATIOS 12 CONSOLIDATED STATEMENTS OF CASH FLOWS ANALYSIS 14 CASH FLOW RECEIVED FROM FOREIGN SUBSIDIARIES BY ENDESA CHILE 15 CAPEX AND DEPRECIATION 15 ARGENTINA 16 CHILE 18 COLOMBIA 20 PERU 22 BRAZIL (NON-CONSOLIDATED COMPANIES) 23 MAIN RISKS ASSOCIATED TO THE ACTIVITIES OF ENDESA CHILE 27 SUSTAINABILITY AND THE ENVIRONMENT 31 BOOK VALUE AND ECONOMIC VALUE OF ASSETS 32 OPERATING INCOME BY SUBSIDIARY 33 MAIN PHYSICAL FIGURES OF CHILEAN COMPANIES 34 MAIN PHYSICAL FIGURES OF CONSOLIDATED COMPANIES 35 MAIN PHYSICAL FIGURES OF NON-CONSOLIDATED BRAZILIAN COMPANIES 36 MARKET INFORMATION 37 CONFERENCE CALL INVITATION 40 6 General Information (Santiago, Chile, Monday 29, April 2013) – Endesa Chile (NYSE: EOC), announced today its consolidated financial results for the three-month period ended March 31, 2013. All figures are in Chilean pesos (Ch$) and in accordance with International Financial Reporting Standards (IFRS). Variations refer to the period between March 31, 2012 and March 31, 2013. Figures as of March 31, 2013, are additionally translated into US dollars, merely as a convenience translation, using the exchange rate of US$1 Ch$ 472.03 as of March 31, 2013, for the Balance Sheet, and the average exchange rate for the period of US$1 Ch$ 472.38 for the Income Statement, Cash Flow Statements, Capex and Depreciation values. Endesa Chile’s consolidated financial statements for such period include all of its Chilean subsidiaries (Endesa Eco, Celta, Pehuenche, San Isidro and Túnel El Melón), as well as its jointly-controlled companies or affiliates (GasAtacama, HidroAysén and Transquillota), Argentine subsidiaries (Hidroeléctrica El Chocón S.A. and Endesa Costanera S.A.), its Colombian subsidiary (Emgesa S.A. E.S.P.) and its Peruvian subsidiary (Edegel S.A.A.). As a result of the application of IFRS 11, "Joint Arrangements,” as of January 1, 2013, jointly controlled companies, which until December 31, 2012 were consolidated on a proportional basis, are now being recorded under the equity method instead, as required by the new standard for “Joint Arrangements” that qualify as Joint Ventures. The applicable companies are Centrales Hidroeléctricas de Aysén S.A. and its subsidiaries, Inversiones Gas Atacama Holding Ltda. and its subsidiaries, and Transmisora Eléctrica de Quillota Ltda. For comparative purposes only, prior years need to be restated under IFRS 11, “Joint Arrangements,” as of 2013. These consolidated financial statements include modifications to certain comparative figures, and their related explanatory notes, which in turn were approved by Endesa Chile’s governing bodies. These changes do not have any effect on equity or on income attributable to shareholders of Endesa Chile. In the following pages you will find a detailed analysis of financial statements, and a brief explanation for most important variations and comments on main items in the P&L and Cash Flow Statements compared to the information as of March 31, 2012. Simplified Organizational Structure 7 Consolidated Income Statement Analysis Net Income Net Income attributable to Endesa Chile’s shareholders as of March 2013 was Ch$63,334 million, representing a 4.4% decrease over March 2012, which was Ch$ 66,230 million. Table 1 CONSOLIDATED INCOME STATEMENT (Million Ch$) (Thousand US$) 3M 2012 3M 2013 Var 2013 - 2012 Chg % 3M 2013 Sales 541,160 483,517 (57,644) (10.7%) 1,023,576 Energy sales 520,111 467,818 (52,292) (10.1%) 990,344 Other sales 25 18 (7) (28.4%) 38 Other services 21,025 15,680 (5,345) (25.4%) 33,195 Other operating income 542 5,916 5,374 991.0% 12,524 Revenues 541,703 489,433 (9.6%) 1,036,100 Energy purchases (73,365) (49,094) 24,271 33.1% (103,929) Fuel consumption (155,885) (133,775) 22,110 14.2% (283,193) Transportation expenses (67,864) (53,019) 14,845 21.9% (112,238) Other variable costs (10,993) (8,882) 2,111 19.2% (18,803) Procurements and Services 63,337 20.6% Contribution Margin 233,595 244,663 11,068 4.7% 517,936 Other work performed by entity and capitalized 2,598 3,365 767 29.5% 7,124 Employee benefits expense (25,583) (30,144) (4,562) (17.8%) (63,814) Other fixed operating expenses (28,188) (21,909) 6,279 22.3% (46,379) Gross Operating Income (EBITDA) 182,422 195,975 13,552 7.4% 414,867 Depreciation, Amortization and Reversal of impairment profit (45,099) (48,158) (3,059) (6.8%) (101,948) Operating Income 137,323 147,816 10,493 7.6% 312,918 Net Financial Income 6,636 15.9% Financial income 4,749 2,932 (1,816) (38.2%) 6,208 Financial costs (42,151) (35,537) 6,614 15.7% (75,229) Gain (Loss) for indexed assets and liabilities (2,007) (529) 1,478 73.6% (1,121) Foreign currency exchange differences, net (2,368) (2,008) 360 15.2% (4,250) Share of profit (loss) of associates accounted for using the equity method 31,137 29,102 (6.5%) 61,607 Negative consolidation differences - Net Income From Other Investments 1 0 (76.9%) 0 Net Income From Sale of Assets - 2,512 2,512 5,318 Other non operational expenses - Net Income before Taxes 126,684 144,289 17,605 13.9% 305,452 Income Tax (20,371) (35,321) (14,950) (73.4%) (74,771) Net Income 106,313 108,969 2,655 2.5% 230,680 Owners of parent 66,230 63,334 (4.4%) 134,075 Non-controlling interest 40,083 45,635 5,551 13.8% 96,606 Earning per share (Ch$ /share and US$ / ADR) 8.1 7.7 (4.4%) 0.5 Operating Income Operating Income reached Ch$ 147,816 million as of March 2013, 7.6% higher than Ch$137,323 million reported in March 2012, mainly explained by lower energy purchases of Ch$ 24,271 million, reduced fuel costs of Ch$ 22,110 million, lower transportation costs of Ch$ 14,845 million, lower Other Variable Costs of Ch$ 2,111 million, and lower Other Fixed Operating Expenses of Ch$ 6,279 million. This was partly offset by higher payroll expenses of Ch$ 4,562 million and lower revenues due to a lower average energy sales price. 8 Endesa Chile’s EBITDA, or gross operating income, increased by 7.4% during the first quarter of 2013 and amounted to Ch$ 195,975 million. This figure does not include the contribution of Endesa Brasil of Ch$ 23,333 million as of March 2013, which is accounted under equity method. Operating revenues and costs, detailed by business are: Table 2 Chile Argentina Colombia Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ 3M 2012 3M 2013 3M 2013 3M 2012 3M 2013 3M 2013 3M 2012 3M 2013 3M 2013 Operating Revenues 278,261 215,376 (22.6%) 455,938 58,083 54,397 (6.3%) 115,155 135,178 153,264 13.4% 324,451 % of consolidated 51.4 % 44.0 % 44.0 % 10.7 % 11.1 % 11.1 % 25.0 % 31.3 % 31.3 % Operating Costs (245,742) (181,544) 26.1% (384,318) (58,903) (53,333) 9.5% (112,903) (57,084) (69,394) (21.6%) (146,903) % of consolidated 60.8 % 53.1 % 53.1 % 14.6 % 15.6 % 15.6 % 20.3 % Operating Income 32,519 33,832 4.0% 69,529 1,064 229.8% 2,187 78,094 83,870 7.4% 172,363 Peru Consolidated Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ 3M 2012 3M 2013 3M 2013 3M 2012 3M 2013 3M 2013 Operating Revenues 70,295 65,136 (7.3%) 137,889 541,703 489,433 (9.6%) 1,036,100 % of consolidated 13.0 % 13.3 % 13.3 % 100.0 % 100.0 % 100.0 % Operating Costs (42,764) (37,443) 12.4% (79,265) (404,379) (341,617) 15.5% (723,183) % of consolidated 10.6 % 11.0 % 11.0 % 100.0 % 100.0 % 100.0 % Operating Income 27,531 27,693 0.6% 56,912 137,324 147,816 7.6% 303,779 Net Financial Result The company’s net financial expense as of March 2013 totaled Ch$ 35,141 million, 15.9% lower than Ch$ 41,777 million reported in the same period of 2012. This variation was explained by lower financial expenses of Ch$ 6,614 million, a lower exchange difference and indexed assets and liabilities loss of Ch$ 1,838 million and lower financial income of Ch$ 1,816 million. Other Results and Taxes Share of Profit of Associates amounted to Ch$ 29,102 million in the first quarter 2013, decreasing by 6.5% compared to the same period last year. This result mainly reflects the proportional participation in the results of the associate company Endesa Brasil, whose contribution totaled Ch$23,333 million, and also Gas Atacama S.A. with a contribution of Ch$ 3,469 million. Income taxes increased by 73.4%, equivalent to Ch$ 14,950 million when compared to the first quarter 2012. Main variations are explained by an increase of Ch$ 13,383 million in Chile and a rise of Ch$ 5,746 million in Colombia. 9 Consolidated Balance Sheet Analysis Assets Table 3 ASSETS (Million Ch$) (Thousand US$) As of Dic 31, 2012 As of Mar 31, 2013 Var 2013 - 2012 Chg % As of Mar 31, 2013 CURRENT ASSETS Cash and cash equivalents 235,678 186,677 (49,001) (20.8%) 395,477 Other current financial assets 25,120 19,740 (5,380) (21.4%) 41,820 Other current non-financial assets 17,342 29,818 12,476 71.9% 63,170 Trade and other current receivables 217,683 147,987 (69,696) (32.0%) 313,511 Accounts receivable from related companies 75,489 87,098 11,610 15.4% 184,519 Inventories 59,363 46,297 (13,066) (22.0%) 98,080 Current tax assets 150,680 160,729 10,049 6.7% 340,506 Total Current Assets (13.2%) 1,437,082 NON-CURRENT ASSETS Other non-current financial assets 33,305 37,351 4,046 12.1% 79,128 Other non-current non-financial assets 1,931 1,867 (64) (3.3%) 3,956 Trade accounts receivables and other receivables, net 146,964 140,294 (6,670) (4.5%) 297,214 Investment accounted for using equity method 755,133 785,758 30,625 4.1% 1,664,636 Intangible assets other than goodwill 55,753 53,586 (2,166) (3.9%) 113,523 Goodwill 101,747 98,690 (3,057) (3.0%) 209,075 Property, plant and equipment, net 4,515,242 4,419,640 (95,603) (2.1%) 9,363,048 Deferred tax assets 61,801 59,042 (2,759) (4.5%) 125,082 Total Non-Current Assets (1.3%) TOTAL ASSETS 6,453,231 6,274,574 (2.8%) Company’s Total Assets declined by Ch$ 178,657 million as of March 2013, compared to December 2012, mainly due to: Ø Current assets decreased by Ch$ 103,008 million, equivalent to a 13.2% reduction mostly due to: v Decrease of Ch$ 49,001 million in cash and cash equivalents, mainly due to lower certificates of deposit and Endesa Chile’s covenants of Ch$ 5,532 million. Decrease of Ch$ 45,876 million in Emgesa, primarily due to higher investment and tax payments of Ch$ 32,153 million and dividend payment of Ch$ 43,780 million, offset by higher certificates of deposit of Ch$ 37,797 million. v Reduction in trade receivables and other account receivables for a total amount of Ch$ 69,696 million. v Decrease in the inventories account of Ch$ 13,066 million, primarily as a consequence of higher coal consumption. v The already mentioned was offset by higher trade receivables to related companies of Ch$ 11,610 million and in assets due to taxes of Ch$ 10,149 million. Ø Non-current assets decreased by Ch$ 75,649 million, mainly explained by: v Decrease of Ch$ 95,603 million in property, plant and equipment, mainly due to negative conversion effects of Ch$ 93,067 million and depreciation for the period by Ch$ 46,975 million, offset by higher investments during the period of Ch$ 47,679 million. 10 v This was partly offset by an increase in investments accounted under the equity method, primarily due to higher net income of these investments of Ch$ 29,102 million and the capital increase in Hydroaysén S.A. by Ch$ 1,362 million. Liabilities and Shareholder’s Equity Table 4 LIABILITIES AND SHAREHOLDERS' EQUITY (Million Ch$) (Thousand US$) As of Dic 31, 2012 As of Mar 31, 2013 Var 2013 - 2012 Chg % As of Mar 31, 2013 CURRENT LIABILITIES Other current financial liabilities 406,455 395,705 (10,750) (2.6%) 838,304 Trade and other current payables 320,459 331,504 11,044 3.4% 702,294 Accounts payable to related companies 215,917 251,019 35,102 16.3% 531,785 Other current provisions 38,425 29,671 (8,753) (22.8%) 62,859 Current tax liabilities 78,374 77,083 (1,291) (1.6%) 163,301 Other current financial liabilities 6,387 4,961 (1,426) (22.3%) 10,511 TOTAL CURRENT LIABILITIES 23,925 2.2% NON-CURRENT LIABILITIES Other financial liabilities 1,525,652 1,455,058 (70,594) (4.6%) 3,082,553 Other non-current provisions 19,594 19,875 281 1.4% 42,105 Deferred tax liability 320,277 310,327 (9,950) (3.1%) 657,431 Provisions for employee benefits non-current 39,672 38,050 (1,622) (4.1%) 80,609 Other non-current non-financial liabilities 47,525 45,160 (2,365) (5.0%) 95,672 TOTAL NON-CURRENT LIABILITIES (4.3%) EQUITY issued capital 1,331,714 1,331,714 - 0.0% 2,821,249 earnings 1,709,376 1,753,420 44,044 2.6% 3,714,636 Share premium 206,009 206,009 - 0.0% 436,431 other reserves (705,856) (721,390) (15,534) (2.2%) (1,528,271) Equity attributable to owners of parent 2,541,242 2,569,753 28,510 1.1% 5,444,045 Non-controlling 893,251 746,410 (16.4%) 1,581,276 TOTAL EQUITY (3.4%) TOTAL EQUITY AND LIABILITIES 6,453,231 6,274,574 (2.8%) Company’s Total Liabilities declined by Ch$ 178,657 million compared to December 2012, mainly as a consequence of: Ø Non-current liabilities decreased by Ch$ 84,251 million, equivalent to 4.3%, mostly due to: v Decrease in other non-current financial liabilities of Ch$ 70,594 million, mainly due to lower bank and bonds foreign exchange effect of Ch$ 5,697 million in Endesa Chile. A Ch$ 3,791 million decrease in Chocón, as a consequence of loans transfer from long-term to short-term of Ch$ 3,288 million. In Emgesa a decrease of Ch$ 45,170 million primarily due to negative foreign exchange effect of Ch$ 31,863 million and to the transfer to short-term debt of Ch$ 12,793 million. v Decrease in deferred tax liability for Ch$ 9,950 million. Ø Current liabilities rose by Ch$ 23,295 million, equivalent to 2.2%, primarily explained by: v An increase in ​​ accounts payable to related companies of Ch$ 35,101 million. 11 Ø Equity decreased by Ch$ 118,331 million compared to December 2012. The controllers’ equity increased by Ch$ 28,510 million, mainly explained by the result for the period of Ch$63,334 million, a rise of hedging reserve of Ch$ 7,350 million, offset by the conversion reserve decline of Ch$ 22,885 million and the minimum dividend of Ch$ 19,000 million that was recorded. Ø Minority interest decreased by Ch$ 146,841 million due to final dividends of Ch$ 162,679 million, comprehensive income of Ch$ 29,947 million, offset by the result for the period of Ch$45,635 million. Debt Maturity with Third Parties Table 5 (Thousand US$) Balance TOTAL Chile Endesa Chile (*) 685,006 132,173 220,181 15,925 12,826 938,508 2,004,620 Argentina 0 0 0 Costanera 188,593 13,691 0 0 0 0 202,284 Chocón 27,514 23,038 6,982 0 0 0 57,534 Endesa Argentina 0 1,933 0 0 0 0 1,933 Hidroinvest 275 0 0 0 0 0 275 Peru Edegel 37,492 53,518 36,219 59,864 49,675 82,588 319,355 Colombia 0 Emgesa 0 77,317 158,644 22,196 114,980 1,060,528 1,433,664 TOTAL Table 5.1 (Million Ch$) Balance TOTAL Chile Endesa Chile (*) 323,344 62,390 103,932 7,517 6,054 443,004 946,241 Argentina 0 0 0 Costanera 89,021 6,463 0 0 0 0 95,484 Chocón 12,987 10,875 3,296 0 0 0 27,158 Endesa Argentina 0 912 0 0 0 0 912 Hidroinvest 130 0 0 0 0 0 130 Peru Edegel 17,697 25,262 17,096 28,257 23,448 38,984 150,745 Colombia 0 Emgesa 0 36,496 74,885 10,477 54,274 500,601 676,733 TOTAL (*) Includes: Endesa Chile, Pehuenche, San Isidro, Celta and Túnel El Melón Evolution Of Key Financial Ratios Table 6 Indicator Unit 3M 2013 Var 2013 - 2012 Chg % Liquidity Times 0.62 0.73 (0.11) (15.1%) Acid-test * Times 0.57 0.67 (0.10) (14.9%) Working capital Million Ch$ (411,597) (284,664) (126,933) 44.6% Working capital Thousand US$ (857,565) (593,099) (264,466) 44.6% Leverage ** Times 0.89 0.88 0.01 1.1% Short-term debt % 36.8% 35.3% 1.5% 4.3% Long-term debt % 63.2% 64.7% -1.5% (2.4%) * (Current assets net of inventories and prepaid expenses) / Current liabilities ** Total debt / (equity + minority interest) 12 Table 6.1 Indicator Unit 3M 2013 3M 2012 Var 2013 - 2012 Chg % Financial expenses coverage* Times 5.15 3.92 123.0% 31.4% Op. income / Op. rev. % 30.2% 25.4% 4.9% 19.1% ROE ** % 9.0% 16.2% (7.2%) (44.5%) ROA ** % 6.6% 8.9% (2.3%) (25.7%) * EBITDA / (Financial expenses + Income (Loss) for indexed assets and liabilities + Foreign currency exchange differences, net) ** Annualized figures Liquidity index as of March 2013 was 0.62 times, a 15.1% decrease compared to December 2012. Nevertheless, this ratio shows the Company’s solid liquidity position, meeting its obligations with banks, financing its investments with cash surpluses, and reflecting a satisfactory debt repayment schedule. Acid-test ratio reached 0.57 times, a 14.9% decline over December 2012, basically explained by a decrease in current assets, regarding cash and cash equivalents and trade receivables, coupled with a rise in current liabilities in accounts payable to related companies. Leverage ratio was 0.89 times as of March 2013, reflecting a 1.1% increase compared with December 2012. 13 Consolidated Statements of Cash Flows Analysis Table 7 CASH FLOW (Million Ch$) (Thousand US$) 3M 2012 3M 2013 Var 2013 - 2012 Chg % 3M 2013 Cash flows from (used in) operating activities Collection classes provided by operating activities Proceeds from sales of goods and services 640,566 537,488 (103,078) (16.1%) 1,137,830 Cash receipts from royalties, fees, commissions and other revenue - Receipts from premiums and claims, annuities and other benefits from policies written - Other cash receipts from operating activities 58,291 61,058 2206.3% 123,398 Types of payments Payments to suppliers for goods and services (353,898) 32,078 8.3% (749,181) Payments to and on behalf of employees (32,230) (18,335) (131.9%) (68,229) Payments for premiums and claims, annuities and other policy benefits underwritten (90) 1,385 93.9% (191) Other payments for operating activities (7,991) 8,121 50.4% (16,916) Income taxes refunded (paid) (72,188) (42,246) 29,942 41.5% (89,431) Other inflows (outflows) of cash (31,188) (27,093) (661.7%) (66,023) Net cash flows from (used in) operating activities 144,057 128,137 (11.1%) 271,257 Cash flows from (used in) investing activities Loans to related parties - (2,397) (2,397) 0.0% (5,074) Proceeds from sale of property, plant and equipment 901 5,046 4,145 459.8% 10,682 Purchases of property, plant and equipment (84,774) (31,989) (60.6%) (179,461) Purchases of intangible assets (465) - 465 (100.0%) - Proceeds from other long term assets - Dividends received - Interest received - Other inflows (outflows) of cash - 9,259 9,259 19,600 Net cash flows from (used in) investing activities (35.2%) Cash flows from (used in) financing activities Total loan amounts 1 3,622 3,621 324149.5% 7,667 Proceeds from long-term loans - 793 793 1,679 Proceeds from short-term loans 1 2,829 2,828 253148.3% 5,988 Loans from related parties (1) 56,494 56,495 9478946% 119,594 Loan Payments (6,751) (14,259) (7,508) (111.2%) (30,186) Payments of finance lease liabilities (1,205) 567 32.0% (2,551) Repayment of loans to related parties - (43,340) (43,340) (91,748) Dividends paid (62,640) (57,432) 5,208 8.3% (121,580) Interest paid (57,758) (38,077) 19,682 34.1% (80,606) Other inflows (outflows) of cash (108) 28,356 99.6% (228) Net cash flows from (used in) financing activities 63,081 40.1% Net increase (decrease) in cash and cash equivalents, before the effect of changes in the exchange rate 27,831 40.8% Effects of changes in the exchange rate on cash and cash equivalents Effects of changes in the exchange rate on cash and cash equivalents 1,038 (8,605) (9,643) (929.2%) (18,216) Increase (decrease) in cash and cash equivalents 18,188 27.1% Cash and cash equivalents at beginning of period 389,768 235,678 (39.5%) 498,916 Cash and cash equivalents at end of period 322,580 186,677 (42.1%) 395,184 The company generated a net negative cash flow of Ch$40,396 million in the period, which can be broken down as follows: Operating activities generated a positive cash flow of Ch$ 128,137 million, representing a 11.1% decrease compared to March 2012. This cash flow comprised mainly cash receipts from sales of goods and services of Ch$ 537,488 million, offset by goods and services payments of Ch$ 353,898 million, and tax payments of Ch$ 42,246 million. 14 Investing activities generated a negative flow of Ch$ 74,228 million, mainly resulting from acquisitions of property, plant and equipment for Ch$ 84,774 million. Financing activities generated a negative flow of Ch$ 94,305 million. This was mainly generated by dividends paid for Ch$57,432 million, interest payments for Ch$ 38,077 million, and loan repayments and financial leasing for Ch$58,804 million, partially offset by the collection of loans to related companies and third parties for Ch$ 60,116 million. Cash Flow Received From Foreign Subsidiaries by Endesa Chile Table 8 Foreign Cash Flow Interest Received Dividends Received Capital Reductions Others Total Cash Received (Thousand US$) 3M 2012 3M 2013 3M 2012 3M 2013 3M 2012 3M 2013 3M 2012 3M 2013 3M 2012 3M 2013 Argentina 0 0 0 0 0 0 0 0 0 0 Peru 0 0 0 0 0 0 0 0 0 0 Brazil 0 0 0 0 0 0 0 0 0 0 Colombia 0 0 11,186 25,262 0 0 0 0 11,186 25,262 Others* 0 484 0 0 0 0 0 0 0 484 Total 0 0 0 0 0 (*) Interest paid by jointly-controlled company Atacama Finance Capex and Depreciation Table 9 Payments for Additions of Fixed Assets Depreciation Million Ch$ Thousand US$ Million Ch$ Thousand US$ 3M 2012 3M 2013 3M 2013 3M 2012 3M 2013 3M 2013 Endesa Chile 14,876 13,128 27,791 11,364 14,987 31,727 Endesa Eco 603 886 1,876 1,796 1,882 3,984 Pehuenche 208 73 155 2,132 2,132 4,513 San Isidro 1,574 1,622 3,434 1,991 2,970 6,287 Pangue 2 - - 969 - - Celta 1,260 5,474 11,588 706 706 1,495 Enigesa 4 - - 67 - - Ingendesa - - - 20 - - Túnel El Melón 74 7 15 13 13 28 EASA 5,732 2,885 6,107 6,900 4,937 10,451 Emgesa 26,178 57,047 120,765 8,765 9,702 20,539 Generandes Perú 2,274 3,652 7,731 9,562 9,646 20,420 Transquillota - Hidroaysén - Gas Atacama - Total 52,785 84,774 179,461 44,027 46,975 99,443 15 Argentina EBITDA from operations in Argentina totaled Ch$ 6,002 million, 1.3% lower compared to the first quarter of 2012. This was mainly explained by lower revenues from El Chocón of Ch$ 3,078 million as a consequence of a lower hydro generation since the lower levels of the reservoirs, coupled with lower revenues in Endesa Costanera of Ch$ 614 million due to lower thermal generation related to scheduled maintenances. It should be noted that the decrease in Endesa Costanera’s revenues was partially offset by Ch$ 4,618 million of higher revenues due to the combined cycle availability contracts. This was partially offset by lower fuel costs of Ch $ 3,443 million in Endesa Costanera related to the reduced thermal generation of the period. Operating income amounted to Ch$ 1,064 million during the first quarter 2013 reverting the losses of Ch$ 820 million registered on March 2012, while Endesa Costanera’s operating income recorded a loss of Ch$ 2,156 million reflecting an improvement of 64.6% compared to March 2012. This was partly offset by a 38.2% decrease in El Chocón operating income, which totaled Ch$ 3,306 million in the first quarter 2013. Table 10 (Million Ch$) (Thousand US$) Argentina 3M 2012 3M 2013 Var 2013 - 2012 Chg % 3M 2013 Operating Revenues 58,083 54,397 (3,686) (6.3%) 115,155 Procurements and Services (42,980) (39,732) 3,248 7.6% (84,109) Contribution Margin 15,103 14,665 (2.9%) 31,045 Other Costs (9,023) (8,664) 359 4.0% (18,340) Gross Operating Income (EBITDA) 6,080 6,002 (1.3%) 12,705 Depreciation and Amortization (6,900) (4,937) 1,963 28.4% (10,452) Operating Income 1,064 1,884 229.8% 2,253 EBITDA Margin 10.5% 11.0% Operating Margin -1.4% 2.0% Table 10.1 Argentina 3M 2012 3M 2013 Var 2013 - 2012 Chg % GWh Produced 2,896 2,628 (268) (9.3%) GWh Sold 3,066 2,804 (262) (8.5%) Market Share * 9.9% 9.1% (0.74) pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Argentine pesos to Chilean pesos in both periods led to a 16.3% decrease in Chilean pesos in March 2013, when compared to March 2012. Endesa Costanera Table 10.2 Endesa Costanera Million Ch$ Thousand US$ 3M 2012 3M 2013 Var 2013 - 2012 Chg % 3M 2013 Operating Revenues 46,828 46,214 (614) (1.3%) 97,832 Procurements and Services (39,340) (37,032) 2,309 5.9% (78,394) Contribution Margin 7,488 9,182 1,694 22.6% 19,438 Other Costs (7,352) (6,975) 377 5.1% (14,766) Gross Operating Income (EBITDA) 136 2,207 2,071 1,527.2% 4,672 Depreciation and Amortization (6,220) (4,363) 1,857 29.9% (9,236) Operating Income 3,928 64.6% Figures may differ from those accounted under Argentine GAAP. 16 Table 10.3 Endesa Costanera 3M 2012 3M 2013 Var 2013 - 2012 Chg % GWh Produced 2,352 2,175 (177) (7.5%) GWh Sold 2,392 2,230 (162) (6.8%) Market Share * 7.7% 7.3% (0.44) pp. (*): As a percentage of total sales of the system El Chocón Table 10.4 El Chocón Million Ch$ Thousand US$ 3M 2012 3M 2013 Var 2013 - 2012 Chg % 3M 2013 Operating Revenues 11,295 8,217 (3,078) (27.3%) 17,395 Procurements and Services (3,639) (2,700) 939 25.8% (5,716) Contribution Margin 7,656 5,517 (27.9%) 11,680 Other Costs (1,628) (1,637) (9) (0.5%) (3,466) Gross Operating Income (EBITDA) 6,028 3,880 (35.6%) 8,214 Depreciation and Amortization (681) (574) 106 15.6% (1,216) Operating Income 5,347 3,306 (38.2%) 6,998 Figures may differ from those accounted under Argentine GAAP. Table 10.5 El Chocón 3M 2012 3M 2013 Var 2013 - 2012 Chg % GWh Produced 544 453 (91) (16.7%) GWh Sold 673 574 (100) (14.8%) Market Share * 2.2% 1.9% (0.30) pp. (*): As a percentage of total sales of the system Most important changes in the market · Energy demand for the first quarter 2013 was 30,718 GWh, representing a -1.1% decrease compared to same period last year (31,062 GWh). Market Risk Analysis · Hydrological Situation: As of March, 2013, El Chocón reservoir marked a depth of 373.8 m. above sea level (asl) (equivalent to 649 GWh stored, 40% of the reservoir’s capacity), which is below the 378,3 m.asl recorded in the same month last year (1,145 GWh, 71% of the reservoir´s capacity). The water flows in Comahue basin averaged around 81% of the historic average (dry condition) during the first quarter 2013. · Market prices in Argentina are limited to Ar$120 per MWh in accordance with Resolution SE-240 of 2003. The average market price was Ar$119.3 per MWh (approx. US$23.6 per MWh) as of March 2013. Investments · Since 2010, Endesa Costanera has focused on obtaining resources from local authorities, in order to improve the operation of its steam turbines of the Costanera plant. Accordingly, a technical improvement assessment and an economic evaluation were developed. In October 2012, an agreement with the Secretariat of Energy was executed in order to implement the "ENCOS Plan". This Plan considers a financing plan and execution of works and investments in the short, medium and long term, including the reconditioning project of steam turbines for 2012-2014 period. As a result of the agreement with the Secretariat of Energy, Endesa Costanera executed two availability contracts with Compañía Administradora del Mercado Mayorista Eléctrico S.A., CAMMESA (December 2012 and January 2013), which establish a remuneration and funding that will allow Endesa Costanera to perform maintenances and works that will enable the power ​​ committed to be available. On March 14, 2013, Endesa Costanera signed a contract for restoring steam turbine units with both Duro Felguera and Masa companies. The scheduled execution time of the works is twenty-four months from the effective date of a contract. 17 Chile Operating income in Chile registered a 4.0% growth to reach Ch$ 33,833 million, while EBITDA increased by 10.1% totaling Ch$ 57,416 million as of March 2013. These better results in Chilean business were a consequence of lower energy purchases costs of Ch$ 38,941 million due to greater thermal generation. The commissioning of Bocamina II power plant (+ 683 GWh) also allowed to compensate lower hydroelectric generation (drought) and to reduce physical energy purchases on the spot market. In addition, lower fuel costs were recorded by Ch$ 14,346 million due to higher coal generation and lower LNG price, coupled with lower transportation costs of Ch$ 14,059 million. The latter was partially offset by lower operating revenues of Ch$ 62,884 million due to a reduction of 19.6% in average energy sale price related to less contracts indexed to a lower marginal cost. Additionally, physical sales decreased by 1.1% as a result of the end of some contracts with unregulated clients. Finally, we booked higher payroll expenses of Ch$ 4,879 million due to a staff increase and inflation salaries readjustment. Table 11 (Million Ch$) (Thousand US$) Chile 3M 2012 3M 2013 Var 2013 - 2012 Chg % 3M 2013 Operating Revenues 278,261 215,376 (62,884) (22.6%) 455,939 Procurements and Services (199,436) (131,615) 67,821 34.0% (278,622) Contribution Margin 78,824 83,761 4,936 6.3% 177,317 Other Costs (26,678) (26,345) 333 1.2% (55,770) Gross Operating Income (EBITDA) 52,146 57,416 5,270 10.1% 121,547 Depreciation and Amortization (19,627) (23,583) (3,956) (20.2%) (49,925) Operating Income 32,519 33,833 1,314 4.0% 71,622 EBITDA Margin 18.7% 26.7% Operating Margin 11.7% 15.7% Table 11.1 Chile 3M 2012 3M 2013 Var 2013 - 2012 Chg % GWh Produced 4,757 4,894 137 2.9% GWh Sold 5,059 5,006 (53) (1.1%) Market Share * 32.8% 31.7% (1.04) pp. (*): As a percentage of total sales of the system Most important changes in the market · Changes in energy sales: Total energy sales in Chile (SIC + SING) for the first quarter 2013 were 15,776 GWh, representing a 2.2% growth compared to the first quarter 2012 (15,440 GWh). Market risk analysis · As of March 2013, the hydrological situation showed a 90.7% surplus probability of affluent energy, which places it as a dry year (70% surplus probability of affluent energy in the same period of 2012). · The average spot energy price on the SIC, measured at Alto Jahuel 220 kV, was 143.3 US$/MWh, decreasing by 30.4% when compared to same period last year (205.7 US$/MWh). In the SING, the average spot energy price for the first quarter of 2013 grew by 1% to 77.9 US$/MWh (77.4 US$/MWh in the first quarter of 2012). · On April 1 , 2013, reservoir levels accumulated approximately 1,338 GWh of energy equivalent, showing a 41% decrease compared to April 1, 2012, (946 GWh less). With respect to the maximum energy storage, the system’s reservoirs level is in the range of 12%. 18 Investments · HidroAysén is among the projects that Endesa Chile is studying. The project consists in the construction of a hydroelectric complex of 2,750 MW, whose average generation would reach 18,430 GWh/year. Regarding the environmental qualification process of this project, we are still waiting for the environmental licensing procedure to be completed in the next few months, with the resolution of the Committee of Ministers on complaints to the Environmental Qualification Resolution. On the other hand, on September 30, 2012, the Government passed to the Congress the Bill that Regulates the Electric Highway ("Proyecto de Ley que regula la Carretera Eléctrica"), in order to give greater certainty and to ease obtaining permits for the development of transmission projects of public interest. This bill is currently in the Senate in his first legislative process. 19 Colombia Operating income from our operations in Colombia grew by 7.4% to reach Ch$ 83,870 million in the first quarter of 2013, mainly explained by 13.4% increase in operating revenues, equivalent to Ch$18,086 million. This was explained by a 10.6% rise in the average energy sales price in pesos due to a higher spot price, and a 2.6% growth in physical sales. The aforementioned was partially offset by higher energy purchase costs of Ch$14,715 million due to an increased energy purchase price in the spot market, coupled with higher physical energy purchases, both factors related to the worsening of hydro conditions recorded as of March 2013. EBITDA, or gross operating income, in Colombia, increased by 7.7% when compared to the first quarter of 2012, reaching a total of Ch $ 93,754 million as of March 2013. Table 12 (Million Ch$) (Thousand US$) Colombia 3M 2012 3M 2013 Var 2013 - 2012 Chg % 3M 2013 Operating Revenues 135,178 153,264 18,086 13.4% 324,451 Procurements and Services (40,350) (52,340) (11,991) (29.7%) (110,801) Contribution Margin 94,828 100,924 6,096 6.4% 213,650 Other Costs (7,760) (7,170) 590 7.6% (15,179) Gross Operating Income (EBITDA) 87,068 93,754 6,686 7.7% 198,471 Depreciation and Amortization (8,974) (9,884) (910) (10.1%) (20,923) Operating Income 78,094 83,870 5,776 7.4% 177,548 EBITDA Margin 64.4% 61.2% Operating Margin 57.8% 54.7% Table 12.1 Colombia 3M 2012 3M 2013 Var 2013 - 2012 Chg % GWh Produced 3,073 3,035 (38) (1.2%) GWh Sold 3,737 3,833 96 2.6% Market Share * 18.1% 18.3% 0.22 pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Colombian pesos to Chilean pesos in both periods was negative, resulting in a 2.9% decline in Chilean pesos in March 2013, when compared to March 2012. Most important changes in the market · Accumulated demand for the first quarter 2013 was 14,667 GWh, which represents an increase of 1.4% compared to the same period of 2012 (14,472 GWh). Market risk analysis · During the first quarter of 2013, the contributions of the SIN were 91% with respect to the historic average (normal-dry); those of Guavio were 110% (normal), those of Betania were 88% (dry) and those of the power plants of the Bogotá River chain were 147% (humid). The level of the most representative reservoir for Endesa Chile (Guavio) was at 28% of its maximum capacity as of March 31, 2013, equivalent to 580 GWh (950 GWh below the level at the same date in 2012). · Spot price: The average monomic exchange price for the first quarter of 2013 was Col$134.7 per kWh (approx. US$ 74.7 per MWh), which represents a 152% increase when compared to the same period of 2012 (Col$53.4 per kWh). 20 Investments In Colombia, in the department of Huila, El Quimbo hydroelectric plant of Emgesa is being constructed, with an installed capacity of 400 MW and with the obligation to supply energy of up to 1,650 GWh/year. The contract has a 20-year term, starting in December 2014. Project construction is in progress. 21 Peru Operating income amounted to Ch$ 27,692 million in the first quarter of 2013, reflecting a slight increase of 0.6% regarding the same period of 2012. This was mostly the result of lower fuel costs of Ch$3,739 million due to the reduced availability of the Santa Rosa thermal units, coupled with lower other fixed operating expenses of Ch$1,167 million and lower energy purchases costs of Ch$ 426 million. The latter was partially offset by a 7.3% decrease in revenues, equivalent to Ch$ 5,159 million, primarily explained by a 6.9% reduction in the physical energy sales due to the expiration of two contracts with regulated customers and a decrease of 7.1% in the average energy sale price in pesos. EBITDA of the business in Peru amounted to Ch$ 37,446 million as of March 2013, representing a slight increase of 0.9% compared to the same period in the previous year. Table 13 (Million Ch$) (Thousand US$) Peru 3M 2012 3M 2013 Var 2013 - 2012 Chg % 3M 2013 Operating Revenues 70,295 65,136 (5,159) (7.3%) 137,888 Procurements and Services (25,342) (21,083) 4,259 16.8% (44,631) Contribution Margin 44,953 44,053 (2.0%) 93,257 Other Costs (7,825) (6,607) 1,218 15.6% (13,986) Gross Operating Income (EBITDA) 37,128 37,446 318 0.9% 79,271 Depreciation and Amortization (9,597) (9,754) (156) (1.6%) (20,648) Operating Income 27,530 27,692 162 0.6% 58,623 EBITDA Margin 52.8% 57.5% Operating Margin 39.2% 42.5% Table 13.1 Peru 3M 2012 3M 2013 Var 2013 - 2012 Chg % GWh Produced 2,273 2,180 (93) (4.1%) GWh Sold 2,439 2,270 (169) (6.9%) Market Share * 29.5% 26.0% (3.47) pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Peruvian sol to Chilean peso in both periods resulted in a 0.7% increase in Chilean pesos in March 2013, when compared to March 2012. Most important changes in the market · Energy demand during the first quarter of 2013 was 8,728 GWh, representing a 5.5% increase compared to the same period in 2012 (8,271 GWh). Market risk analysis · Hydrological risk: Edegel’s total volume stored in lakes and reservoirs as of March 31, 2013, was approximately 270 million m
